UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Date of Report (Date of earliest event reported):June 2, 2015 COPSYNC, INC. (Exact name of registrant specified in charter) Delaware 000-53705 98-0513637 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 16415 Addison Road, Suite 300, Addison, Texas 75001 (Address of principal executive offices)(Zip Code) (972) 865-6192 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 2, 2015, the Board of Directors (the “Board”) of COPsync, Inc. (the “Company”) appointed Brian Tuskan as a new Director of the Board.As of the date of this filing, the Board has not determined on which committees Mr. Tuskan will serve on.There was no arrangement or understanding between Mr. Tuskan and any other persons pursuant to which Mr. Tuskan was selected to serve as a director, and there are no related party transactions involving Mr. Tuskan that are reportable under Item 404(a) of Regulation S-K.Mr. Tuskan and the Company will enter into a consulting agreement pursuant to which Mr. Tuskan will assist the Company with certain business development opportunities.Mr. Tuskan will receive success-based equity and cash compensation under the consulting agreement.A copy of the Company’s press release announcing the election of Mr. Tuskan isattached hereto asExhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. In accordance with General Instruction B.2 of Form 8-K, Exhibit 99.1 hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release, dated June 8, 2015, entitled "COPsync Appoints Law Enforcement and Security Expert Brian Tuskan to Board of Directors.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPSYNC, Inc. Dated: June 9, 2015 By: /s/ Barry W. Wilson Name: Barry W. Wilson Title: Chief Financial Officer
